UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
 WINE ENTHUSIAST, INC.,                  :
                                         :
                          Plaintiff,     :
                                         :          17cv6782(DLC)
                -v-                      :
                                         :       MEMORANDUM OPINION
 VINOTEMP INTERNATIONAL CORPORATION,     :            AND ORDER
                                         :
                          Defendant.     :
 --------------------------------------- X

DENISE COTE, District Judge:

     On July 19, 2018, the Court dismissed defendant and

counterclaim-plaintiff Vinotemp International Corporation’s

(“Vinotemp”) counterclaim for infringement of United States

Patent No. D711,936 (the “D936 Patent”), finding no design

patent infringement as a matter of law.      On December 14, 2018,

plaintiff and counterclaim-defendant Wine Enthusiast, Inc.

(“Wine Enthusiast”) filed a motion pursuant to Rule 11, Fed. R.

Civ. P., seeking sanctions against Vinotemp.      That motion became

fully submitted on January 18, 2019.

     Wine Enthusiast contends that Vinotemp violated Fed. R.

Civ. P. 11(b) by asserting a frivolous claim for infringement of

a patent that it knew or should have known was invalid.     Wine

Enthusiast asserts that “recently uncovered evidence” shows that

the claimed invention was publicly disclosed more than a year

prior to the date of the patent application and the patent is

thus invalid.
     Fed. R. Civ. P. 11(b) requires that an attorney make an

“inquiry reasonable under the circumstances” as to the legal and

factual merits of any pleading presented to the court.

Vinotemp’s counsel has submitted a declaration outlining the

inquiry that he undertook.

     Fed. R. Civ. P. 11(c)(1) provides that “[i]f, after notice

and a reasonable opportunity to respond, the court determines

that Rule 11(b) has been violated, the court may impose an

appropriate sanction . . . .”    “[S]anctions under Rule 11 are

discretionary, not mandatory.”    Ipcon Collections LLC v. Costco

Wholesale Corp., 698 F.3d 58, 63 (2d Cir. 2012).

     Sanctions are not appropriate at this late stage.

Vinotemp’s counterclaim was filed on September 6, 2017.     An

Order of December 21, 2017 directed Wine Enthusiast to serve its

invalidity contentions under Local Patent Rule 7 by May 11,

2018.   The counterclaim was dismissed on July 19, 2018.    Wine

Enthusiast first raised the prior public disclosure issue with

Vinotemp over three months later, in a letter dated October 31,

2018.   “Although Rule 11 contains no explicit time limit for

serving the motion, the ‘safe harbor’ provision functions as a

practical time limit, and motions have been disallowed as

untimely when filed after a point in the litigation when the

lawyer sought to be sanctioned lacked an opportunity to correct

or withdraw the challenged submission.”    In re Pennie & Edmonds


                                  2
LLP, 323 F.3d 86, 89 (2d Cir. 2003).    While Wine Enthusiast

brings the motion on the basis of “recently discovered

evidence,” it has not adequately explained why this information

was not available to Wine Enthusiast at an earlier stage.       It

asserts only that it uncovered this evidence during an

investigation of Vinotemp’s counterclaim for trade dress

infringement.   As Wine Enthusiast’s own submissions indicate,

however, the information was publicly available.

    Further, the validity of the D936 Patent has not been fully

litigated, and a motion for sanctions pursuant to Rule 11 is not

the appropriate vehicle for doing so.   Accordingly, it is hereby

    ORDERED that Wine Enthusiast’s motion for sanctions is

denied.

Dated:    New York, New York
          April 1, 2019


                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                 3
